Name: 2001/788/EC: Commission Decision of 12 November 2001 approving the amended programme of new olive-tree planting in France (notified under document number C(2001) 3436)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic policy;  forestry;  processed agricultural produce;  Europe;  cultivation of agricultural land
 Date Published: 2001-11-13

 Avis juridique important|32001D07882001/788/EC: Commission Decision of 12 November 2001 approving the amended programme of new olive-tree planting in France (notified under document number C(2001) 3436) Official Journal L 295 , 13/11/2001 P. 0024 - 0024Commission Decisionof 12 November 2001approving the amended programme of new olive-tree planting in France(notified under document number C(2001) 3436)(Only the French text is authentic)(2001/788/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), and in particular Article 4 thereof,Having regard to Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/01 marketing years(2), as last amended by Regulation (EC) No 648/2001(3), and in particular Article 4(1) thereof,Whereas:(1) Article 4 of Regulation (EC) No 1638/98 provides that no aid under the common organisation of the market in oils and fats in force from 1 November 2001 may be paid to olive growers in respect of additional olive trees and the relevant areas planted after 1 May 1998 and those not covered by a cultivation declaration at a date to be determined. However, pursuant to the same Article, additional olive trees planted in connection with the conversion of old olive plantations and new plantings on areas covered by programmes approved by the Commission may be taken into account within certain limits to be determined.(2) The French national programme of new plantings contains the information specified in Article 4(3) of Regulation (EC) No 2366/98. The French authorities have amended the programme approved by Commission Decision 2000/272/EC of 24 March 2000 approving the programme of new olive-tree planting in France(4). The amendment relates solely to the date of completion of the planting, which is postponed from 31 October 2001 to 31 October 2004.(3) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1The amended French national programme for new planting of 3500 hectares of olive groves provided for in Article 4 of Regulation (EC) No 1638/98 is hereby approved.Article 2This Decision is addressed to the French Republic.Done at Brussels, 12 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 293, 31.10.1998, p. 50.(3) OJ L 91, 31.3.2001, p. 45.(4) OJ L 85, 6.4.2000, p. 35.